DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022 has been entered.
In that response, claims 20 and 41 were amended and claims 23, 24, and 40 were cancelled.  Claims 20-22, 26, 28, 30-35, 39, and 41-47 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20, 23, 24, 26, 28, 30-35, 40, and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Trescony (US 5,994,444) in view of Hermann (US 6,706,274).
Regarding claims 20, 23, 24, 26, 28, 30-35, 40, and 42-45, Trescony teaches polymeric material formed from a biodegradable polymer matrix that is impregnated with a nitric oxide donor, e.g., a nitrite salt, for continuous release of nitric monoxide upon hydration (title; abstract; col.1 ll.6-49, col.3 ll.5-51, col.4 l.47-col.5 l.22, col.5 l.35-col.6 l.41, Examples I through VI; claims 1-27).  The “polymer matrix provides or creates an acidic, preferably reducing, microenvironment that facilitates the conversion of organic or inorganic nitrite to nitric oxide” (col. 2 ll.22-25; see col. 2 ll.25-42).  “The polymeric material can take the form of a membrane, film, coating, matrix, or the like” (col.3 ll.5-12 (emphasis added); see col. 6 ll.39-40), i.e., a patch, and preferably comprises a plurality of microspheres comprising the nitric oxide door.  Ascorbic acid can be included in the polymeric matrix (col.5 ll.1-9).  Suitable polymeric material includes those in present claims 23 and 24, including “low molecular weight acidic compounds” (col.5 ll.1-9), which indicates oligomers.  
enveloping layer of a core fibre” is understood as a layer surrounding a core fiber.  It does not appear that Applicant has defined “fibre” or “fiber” and it is thus understood to plainly mean a thread or filament of any material. One of ordinary skill in the art would have been suggested to prepare forming a layer over a fiber as in claim 20, because Trescony discloses forming its nitric oxide-releasing polymeric matrix comprising nitrite salt into a coating over the inner surface of 4 mm polyurethane tubing (Examples V, VI, col.8 ll.48-col.9 l.55).   The tubing is one type of “fiber”.  
Trescony also teaches spray coating “a small-wave 15 mm long WiktorTM stent” (col.7 ll.3-5, Example I; see claim 4).  The skilled person would recognize that stents comprise thin, wiry segments joined to be expandable as a whole, to fit within blood vessels upon deployment.  Thus while Trescony does not refer to the coating as a “fiber”, the skilled person would have understood that Trescony teaches an enveloping layer over a core “fiber”.  Furthermore the stent as a whole can be characterized as a non-woven fabric or at the least renders such a fabric prima facie obvious because Trescony further teaches spray drying the solution of nitric oxide-releasing polymeric matrix to form a membrane or film (col. ll,34-36, Examples I, II).
Trescony does not specifically disclose a sheet-shaped device for placement on skin.
Hermann is drawn to devices “to increase local nitric oxide concentration in the body upon placement of the medical article at a delivery position on or within a patient” (abstract; emphasis added), including on “skin wounds or openings” (col.6 ll.3-4; see title; col.1 ll.27-39, 57-64, col.2 ll.8-20, 52-57, col.3 ll.60-67, col.6 ll.12-63, col. 15 ll.3-8; claims 1, 4, 8, 11, 17).  Medical articles to be placed on skin wounds or openings would be “sheet-shaped” as recited.  The devices comprise: “(a) a first element comprising a first nitric oxide donor compound, in 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Trescony and Hermann and form Trescony’s polymeric material coating into “devices adapted for placement on skin wounds or openings” (Hermann, claim 17).  The skilled person would have been suggested to do so because both references are drawn to nitric oxide-releasing devices, Trescony discloses the membrane and film-form material are useful to line or form blood-contacting surfaces of implantable or extracorporeal devices (col. ll.44-47; claim 15) and that nitric oxide has diverse beneficial effects (col.1 ll.9-17), and Hermann teaches that polymeric materials comprising nitric oxide prodrug may be formed into not only “vascular medical devices” such as those Trescony teaches, but also “medical devices adapted for placement on skin wounds or opening” (claim 17).

Claims 20-24, 26, 28, 30-35, 39-40, 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Trescony (US 5,994,444) in view of Hermann (US 6,706,274) as applied to claims 20, 23, 24, 26, 28, 30-35, 40, and 42-46 above, and further in view of Shuler (US 2018/0000980).
Regarding claims 21, 22, 39, Trescony and Hermann do not specifically teach including an enzymatic catalyst for polymeric hydrolysis, or the nonwoven fibers in claim 47.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine the teachings of Trescony, Hermann, and Shuler and incorporate lipase into the nitric-oxide supplying polymeric compositions of Trescony and Hermann, or form the polymers into electrospun fibers as recited in the instant claims. The skilled person would have been motivated to do so because the references are drawn to active agent-releasing, biodegradable polymeric coatings, and Shuler teaches that (1) lipase, when included in the polymer system, modulates degradation rate of the polymer, which the skilled person would recognize confers the ability to control the degradation rate of the polymer and the active agent release rate, and (2) polyesters such as those in Trescony and Hermann, that further comprise bioactive agents, may be electrospun into mesh or wound dressings for topical drug delivery.  

Claims 20, 23, 24, 26, 28, 30-35, and 40-46 are rejected under 35 U.S.C. 103 as being unpatentable over Trescony (US 5,994,444) in view of Hermann (US 6,706,274) as applied to claims 20, 23, 24, 26, 28, 30-35, 40, and 42-46 above, and further in view of De Bruijn (US 2011/0293584).

De Bruijn is drawn to skin tissue regeneration using polymeric scaffolds (title; abstract;  paras.0010-15, 0022, 0028, 0048, 0053, 0058-59; claims 1, 6).  De Bruijn teaches block copolymer of polyethylene glycol/poly(lactic acid)(PELA) as preferred biodegradable polymer for the scaffold, and further incorporating angiogenesis stimulating factors including nitric oxide (paras.0048, 0058).  
It would have been prima facie obvious to one having ordinary skill before the effective filing date to combine/modify the teachings of Trescony and De Bruijn and use block copolymer of polyethylene glycol/poly(lactic acid)(PELA) in forming Trescony’s coating as recited in the instant claim(s). The skilled person would have been motivated to do so because both references are drawn to biocompatible, biodegradable polymeric matrices, Trescony teaches using the polyesters that De Bruijn teaches, and De Bruijn further teaches that block copolymers such as PELA is a preferred polymer for such application.  

Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive. Applicant argues “Trescony teaches that the biodegradable polymer matrix should degrade under physiological conditions to release nitric oxide in an aqueous environment, col. 4, lines 8-16, lines 29-31, while the present invention relates to a topically applicable wound care device that can be placed on the skin, those skilled in the art would find that Trescony is used in a completely different environment, i.e., continuous immersion in blood as flowing liquid, and there is no indication that the device of Trescony would be able to release nitric oxide when it is 
However this is an overly narrow reading of Trescony.  The passage that Applicant refers to regards “a preferred device” (col.4 l.7), and Trescony further teaches “a biocompatible polymeric material capable of releasing nitric oxide at an intended site either in vivo or ex vivo” (col.3 ll.4-5, emphasis added).  Furthermore as discussed fully above Trescony teaches using the same biodegradable polyesters that are in the present claims, e.g., claim 24.  A “chemical composition and its properties are inseparable”.  MPEP § 2112.01(II).  Therefore the skilled person would have understood that Trescony’s polymeric material is not limited to applications that require continuous immersion in blood as Applicant argues.
Applicant next argues that Hermann only “discloses NO donors that generate NO by reaction with water, col. 7, lines 37-44, unlike the inorganic nitrites of Trescony”, the skilled person “would find that Herrmann does not teach that the polymers used therein would generate an acidic environment upon hydrolysis and could be used with an acid-activatable prodrug that is a pH-labile precursor of nitrogen monoxide”, and that “Hermann does not identify which NO donors and polymeric materials can be used to prepare medical devices adapted for placement on skin wound or openings …and the disclosed devices are all vascular devices”. (Remarks, 8-9, April 26, 2021.)
However the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here the skilled person would have been suggested to combine the teachings of Trescony and Hermann and form Trescony’s polymeric material coating into “devices adapted for placement on skin wounds or openings” (Hermann, claim 17) because both references are drawn to nitric oxide-releasing devices, Trescony discloses the membrane and film-form material are useful to line or form blood-contacting surfaces of implantable or extracorporeal devices (col. ll.44-47; claim 15) and that nitric oxide has diverse beneficial effects (col.1 ll.9-17), and Hermann teaches that polymeric materials comprising nitric oxide prodrug may be formed into not only “vascular medical devices” such as those Trescony teaches, but also “medical devices adapted for placement on skin wounds or opening” (claim 17).  Also open skin or wounds could be bloody or easily rendered bloody by contact.  Thus Trescony teaches the suitable NO prodrugs and their combination with the polymeric materials, which is “capable of releasing nitric oxide at an intended site either in vivo or ex vivo” (col.3 ll.4-5, emphasis added), and Hermann teaches extension of those materials to “medical devices adapted for placement on skin wounds or opening” (claim 17 of Hermann).  
Trescony expressly discloses that its biocompatible polymeric material is capable of releasing nitric oxide at an intended site either in vivo or ex vivo” (col.3 ll.4-5, emphasis added), and discloses the same groups of polymers (Trescony at col.4 l.34-col.5 l.33) as Hermann (col.7 l.48-col.8 l.39).  Therefore more is needed to overcome the presumption based on the tenet that “chemical composition and its properties are inseparable”, i.e., that when placed in a skin or wound patch as Hermann teaches, Trescony’s material would fail to undergo hydrolysis, produce an acidic environment, which activates the nitric oxide donors.  “Attorney argument is not 


CONCLUSION
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/H. SARAH PARK/
Primary Examiner, Art Unit 1615